COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00115-CR

Robert Garcia, Jr.                        §   From the 396th District Court

                                          §   of Tarrant County (1321858D)

v.                                        §   October 29, 2015

                                          §   Opinion by Justice Gardner

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner_______________
                                          Justice Anne Gardner